Citation Nr: 1814435	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-20 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active duty from June 1993 to February 2003.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the above claim.


FINDINGS OF FACT

1.  The Veteran was diagnosed as having degenerative joint disease of the lumbar spine during service.

2.  The Veteran is currently diagnosed as having degenerative joint disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the lumbar spine have been net.  38 U.S.C. §§ 1110, 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1112, 1131, 1137; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999). 

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64   (2015).  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b).

The Veteran's service treatment records contain numerous episodes of treatment for low back pain.  Magnetic resonance imaging (MRI) in April 2002 revealed minimal degenerative joint disease changes.  The assessment was low back pain with mild disc bulging.

Post service, an October 2005 x-ray of the Veteran's back showed sclerosis of the sacroiliac joints, described as representing minimal degenerative changes.  More recently, an MRI in May 2014 showed mild facet degenerative joint disease of the Veteran's lumbar spine.

Here, the Veteran was shown to have degenerative joint disease of his lumbar spine during service in April 2002.  He is also currently diagnosed as having degenerative joint disease of the lumbar spine, as shown on the May 2014 MRI.  Because the Veteran had a chronic disease during service, that is, osteoarthritis of his lumbar spine, and he is currently shown to have that same chronic disease, service connection is warranted.  38 C.F.R. § 3.303(b).


ORDER

Service connection for degenerative joint disease of the lumbar spine is granted.



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


